Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claims 1-16 are currently pending.  Claims 7-12 are withdrawn.  Claims 1-6 and 13-16 stand finally rejected below.
Response to Remarks
Claim Rejections 35 USC § 112(b)
In the response filed 4/19/2021, the claims were withdrawn or amended to address the issues previously presented with claims 1, 8-12 and 16.  Therefore, the previous rejections under 35 USC 112(b) are withdrawn.
Claim Rejections 35 USC § 103(a)
	In the REMARKS filed 4/19/2021, the Applicant argues that Newman nor Alouini disclose the claimed invention.  However, the Applicant failed to make a specific argument or point out a where the combined references were deficient.  While the Applicant argues that “the present invention discloses and claims a three-camera system that collects images simultaneously of a sample” at the three polarizations, the Examiner respectfully disagrees.  The claim fails to recite that the invention is configured to perform “simultaneous” collection of the images.  It is noted that the features upon which applicant relies (i.e., three-camera system that collects images simultaneously of a sample) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Accordingly, the Applicant’s assertion is not persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US Patent 7557918) in view of Alouini et al. (US Pub. 2012/0183175).
Regarding claim 1, Newman discloses an imaging spectropolarimeter for examining a target with polarized light, the spectropolarimeter comprising: 
a light source adapted to produce polarized light directed at a target (light includes spectral selector 102 and source 108 to produce light comprising polarimetric components to be measured at imager 104; col 1; Fig 1) to: 
a three-camera system (polarimetric imager 104; Fig 1, 4) comprising: 
a first camera unit comprising a first analyzer set to define a 0° polarization direction of light reflected from the target, a first lens and a first multi-pixel sensor (lens assembly 134; third beam splitter 402c is a 0°/90° polarimetric beam splitter, wherein first sensor 404a captures 0° angle; col 5), 
a second camera unit comprising a second analyzer set at 45°, relative to the 0° polarization direction, a second lens and a second multi-pixel sensor (lens assembly 134; third sensor 404c captures the 45° polarimetric angle of the spectrally selected light; col 5), 
a third camera unit comprising a third analyzer set at 90°, relative to the 0° polarization direction a third lens and a third multi-pixel sensor (lens assembly 134; second sensor 404b captures the 90° angle), 
at least two beam splitters adapted to direct a portion of polarized light reflected from the target to each of the first, second and third camera units (3 beam splitters 402a-c), 
a processor adapted to produce polarimetric images of the target utilizing intensity information collected by the first, second and third multi-pixel sensors (processor 128 analyzes polarimetric images via image comparison; col 6-7); 
wherein the light source also comprises a filter wheel or equivalent adapted to define a desired spectral range, second and third multi-pixel sensors is used by the processor to produce polarimetric images of the target (tunable spectral selector 118; Fig 1).
Newman discloses identifying and analyzing objects of interest, but does not disclose wherein a polarized source directed at and reflected from a target.  In the same field of spectropolarimetry, Alouini discloses a system and method for polarimetric imaging in microscopy, wherein the source is polarized and reflected from the specimen, with the advantage of monitoring specimen properties (e.g. cancerous growth; para 0004).  In light of the advanced functionality provided by the polarization teachings of Alouini, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Newman. Additionally, the combined references do not specify wherein the source comprises a polarizer set at 21° relative to the 0° polarization direction.  However, such a step would have been obvious to one of ordinary skill in the art based on the application at hand.  For a given specimen of known refractive index, an appropriate incidence can be selected by one of ordinary skill in order to optimize polarization properties.
	Regarding claim 2, Newman discloses a broadband light source and a tunable spectral selector, but does not specify a filter wheel.  Filter wheels are a lower cost option that is well known in the art of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claims 3-4, Newman discloses a device capable of measuring light reflected from samples but does not specifically disclose measuring specular or non-specular reflections (see target 802 fig 8).  However, providing a device capable of measuring specular or non-specular reflections would have been obvious to one of ordinary skill in the art at the time of the invention based on the measuring application at hand.
Regarding claims 5 and 14, Newman generically discloses detectors, but does not specify each of the detectors as CCD cameras.  CCD cameras are well known in the art for their sensitivity in IR and VIS ranges and would have been obvious to one of ordinary skill in the art based on the needs of the application considering cost and performance.
Regarding claim 6, Newman discloses a wavelength between IR and UV (see col 3, application 11/021,258).
Regarding claim 13, Newman discloses a broadband light source capable of spectrally tuning to a selected wavelength (Fig 1).
Regarding claim 15, Newman teaches a focusing lens 134, but does not specify the system adapted to provide FOV control with zoom lenses in front of the camera.  For a given application such as defect inspection or remote sensing, zoom lenses are well known for achieving a desired level of resolution. It would have been obvious to one of ordinary skill in the art at the time of the invention to select optics suitable for the application at hand.
Regarding claim 16, for the purposes of performing an ellipsometry imaging , it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a processor is adapted to convert pixel intensity data into Alpha, Beta and tan(Psi) and cos(Delta) images.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884